Any person aggrieved by any probate decision, who was prevented from appealing within sixty days, through mistake, accident, or misfortune, and not from his own neglect, may be allowed an appeal. G.L., c. 207, s. 7. The law having placed the plaintiff's property under the control of her guardian, she was unable to give a bond, with sufficient sureties, as required by Gen. Laws, c. 207, s. 3. This was a misfortune. The court may exercise its discretion as to requiring the plaintiff to furnish security for costs. G.L., c. 207, s. 10. She will not be ordered to do so at this time. The defendant has her property in his hands, and if he is finally entitled to costs they can be adjusted in the settlement of his account.
Appeal allowed.
All concurred. *Page 575